Exhibit 10.1

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

   Principal Life Insurance Company, Raleigh, NC 27612    A member of the
Principal Financial Group®

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by PostRock Energy Services Corporation (the
“Company”) of the Executive Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:      XX      (a)      Company                (b)      The
administrative committee appointed by the Board to serve at the pleasure of the
Board.                (c)      Board.                (d)      Other (specify):
                                .

DD2320-5



--------------------------------------------------------------------------------

2.8 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:      XX    (a)    Base salary.      XX    (b)    Service Bonus.
     XX    (c)    Performance-Based Compensation earned in a period of 12 months
or more.      XX    (d)    Commissions.      XX    (e)    Compensation received
as an Independent Contractor reportable on Form 1099.              (f)    Other:
                                 2.9 Crediting Date: The Deferred Compensation
Account of a Participant shall be credited as follows: Participant Deferral
Credits at the time designated below:              (a)    The last business day
of each Plan Year.              (b)    The last business day of each calendar
quarter during the Plan Year.              (c)    The last business day of each
month during the Plan Year.              (d)    The last business day of each
payroll period during the Plan Year.              (e)    Each pay day as
reported by the Employer.      XX    (f)    On any business day as specified by
the Employer.              (g)    Other:                                 .
Employer Credits at the time designated below:      XX    (a)    On any business
day as specified by the Employer.              (b)    Other:
                                . 2.13 Effective Date:      XX    (a)    This is
a newly-established Plan, and the Effective Date of the Plan is January 01,
2013.              (b)    This is an amendment of a plan named             
dated              and governing all contributions to the plan through
            . The Effective Date of this amended Plan is             .

 

DD2320-5    2   



--------------------------------------------------------------------------------

2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:
     XX      (a)      Age 65.                (b)      The later of age      or
the              anniversary of the participation commencement date. The
participation commencement date is the first day of the first Plan Year in which
the Participant commenced participation in the Plan.                (c)     
Other:                                 . 2.23 Participating Employer(s): As of
the Effective Date, the following Participating Employer(s) are parties to the
Plan:

 

Name of Employer

  

Address

  

Telephone No.

  

EIN

PostRock Energy

Services Corporation

  

210 Park Ave., Suite 2750

  

405-600-7704

  

90-0196936

     

Oklahoma City, OK 73102

         

 

2.26 Plan: The name of the Plan is      PostRock Energy Services Corporation
Deferred Compensation Plan. 2.28 Plan Year: The Plan Year shall end each year on
the last day of the month of December. 2.30 Seniority Date: The date on which a
Participant has:                (a)      Attained age     .                (b)
     Completed      Years of Service from First Date of Service.               
(c)      Attained age      and completed      Years of Service from First Date
of Service.                (d)      Attained an age as elected by the
Participant.                (e)      Not applicable – distribution elections for
Separation from Service are not based on Seniority Date      XX      (f)     
Other: Attained age 55 or completed 5 Years of Service from First Date of
Service.

 

DD2320-5    3   



--------------------------------------------------------------------------------

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

     XX      (a)      Base salary:                  

minimum deferral:

   0 %               

maximum deferral:

   $         or 75 %      XX      (b)      Service Bonus:                  

minimum deferral:

   0 %               

maximum deferral:

   $         or 100 %      XX      (c)      Performance-Based Compensation:     
         

minimum deferral:

   0 %               

maximum deferral:

   $         or 100 %      XX      (d)      Commissions:                  

minimum deferral:

   0 %               

maximum deferral:

   $         or 100 %      XX      (e)      Form 1099 Compensation:          
    

minimum deferral:

   0 %               

maximum deferral:

   $         or 100 %                (f)      Other:                  

minimum deferral:

        %               

maximum deferral:

   $         or      %                (g)      Participant deferrals not
allowed.

 

DD2320-5    4   



--------------------------------------------------------------------------------

4.2 Employer Credits: Employer Credits will be made in the following manner:
     XX      (a)      Employer Discretionary Credits: The Employer may make
discretionary credits to the Deferred Compensation Account of each Active
Participant in an amount determined as follows:                XX      (i)    An
amount determined each Plan Year by the Employer.                          (ii)
   Other:                                 .                (b)      Other
Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:                          (i)    An amount determined each Plan Year by
the Employer.                          (ii)    Other:
                                .                   (c)      Employer Credits
not allowed. 5.2 Disability of a Participant:      XX      (a)      A
Participant’s becoming Disabled shall be a Qualifying Distribution Event and the
Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.                (b)      A Participant becoming Disabled shall not
be a Qualifying Distribution Event. 5.3 Death of a Participant: If the
Participant dies while in Service, the Employer shall pay a benefit to the
Beneficiary in an amount equal to the vested balance in the Deferred
Compensation Account of the Participant determined as of the date payments to
the Beneficiary commence, plus:                (a)      An amount to be
determined by the Committee.                (b)      Other:
                                .      XX      (c)      No additional benefits.

 

DD2320-5    5   



--------------------------------------------------------------------------------

5.4 In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:      XX      (a)      In-Service Accounts are allowed
with respect to:                XX      Participant Deferral Credits only.     
                    Employer Credits only.                          Participant
Deferral and Employer Credits.                In-service distributions may be
made in the following manner:                XX      Single lump sum payment.
                         Annual installments over a term certain not to exceed
         years.                Education Accounts are allowed with respect to:
                         Participant Deferral Credits only.                    
     Employer Credits only.                          Participant Deferral and
Employer Credits.                Education Accounts distributions may be made in
the following manner:                          Single lump sum payment.     
                    Annual installments over a term certain not to exceed
         years.                If applicable, amounts not vested at the time
payments due under this Section cease will be:                         
Forfeited                          Distributed at Separation from Service if
vested at that time                (b)      No In-Service or Education
Distributions permitted. 5.5 Change in Control Event:      XX      (a)     
Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.                (b)      A Change in Control shall not
be a Qualifying Distribution Event. 5.6 Unforeseeable Emergency Event:      XX
     (a)      Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.                (b)      An Unforeseeable
Emergency shall not be a Qualifying Distribution Event

 

DD2320-5    6   



--------------------------------------------------------------------------------

6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:   

XX        

     (a)      Normal Retirement Age.   

XX        

     (b)      Death.   

XX        

     (c)      Disability.   

XX        

     (d)      Change in Control Event   

            

     (e)      Other:                        

XX

     (f)      Satisfaction of the vesting requirement as specified below:   
     XX      Employer Discretionary Credits:                        (i)     
Immediate 100% vesting.                        (ii)      100% vesting after     
Years of Service.                        (iii)      100% vesting at age     .   
          XX      (iv)     

Number of Years

of Service

    

   Vested

Percentage

                      

Less than

   1                  0%                           1                33%        
                  2                67%                           3     
        100%                           4                    %                  
        5                    %                           6                    %
                          7                    %                           8
                   %                           9                    %        
                  10 or more                    %              For this purpose,
Years of Service of a Participant shall be calculated from the date designated
below:                        (1)      First Day of Service.                  
     (2)      Effective Date of Plan Participation.              XX      (3)
     Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

DD2320-5    7   



--------------------------------------------------------------------------------

                Other Employer Credits:                      (i)      Immediate
100% vesting.                      (ii)      100% vesting after      Years of
Service.                      (iii)      100% vesting at age     .           
          (iv)     

Number of Years

of Service

    

   Vested

Percentage

                     Less than      1                    %                     
     1                    %                           2                    %   
                       3                    %                           4     
              %                           5                    %                
          6                    %                           7     
              %                           8                    %                
          9                    %                           10 or more     
              %            For this purpose, Years of Service of a Participant
shall be calculated from the date designated below:                      (1)
     First Day of Service.                      (2)      Effective Date of Plan
Participation.                      (3)      Each Crediting Date. Under this
option (3), each Employer Credit shall vest based on the Years of Service of a
Participant from the Crediting Date on which each Employer Discretionary Credit
is made to his or her Deferred Compensation Account.

 

DD2320-5    8   



--------------------------------------------------------------------------------

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:   

  (a)

     Separation from Service prior to Seniority Date, or Separation from Service
if Seniority Date is Not Applicable         XX      (i)      A lump sum.        
          (ii)      Annual installments over a term certain as elected by the
Participant not to exceed      years.                   (iii)      Other:
                    .   

  (b)

     Separation from Service on or After Seniority Date, If Applicable        
XX      (i)      A lump sum.         XX      (ii)      Annual installments over
a term certain as elected by the Participant not to exceed 5 years.             
     (iii)      Other:                     .   

  (c)

     Separation from Service Upon a Change in Control Event         XX      (i)
     A lump sum.                   (ii)      Annual installments over a term
certain as elected by the Participant not to exceed      years.             
     (iii)      Other:                     .   

  (d)

     Death         XX      (i)      A lump sum.                   (ii)     
Annual installments over a term certain as elected by the Participant not to
exceed      years.                   (iii)      Other:                     .   

  (e)

     Disability         XX      (i)      A lump sum.         XX      (ii)     
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.                   (iii)      Other:                     .   
               (iv)      Not applicable.         If applicable, amounts not
vested at the time payments due under this Section cease will be:             
     Forfeited                   Distributed at Separation from Service if
vested at that time

 

DD2320-5    9   



--------------------------------------------------------------------------------

     (f)    Change in Control Event       XX      (i)      A lump sum.      
          (ii)      Annual installments over a term certain as elected by the
Participant not to exceed      years.                 (iii)      Other:
                    .                 (iv)      Not applicable.       If
applicable, amounts not vested at the time payments due under this Section cease
will be:                 Forfeited                 Distributed at Separation
from Service if vested at that time    7.4 De Minimis Amounts.                
(a)      Notwithstanding any payment election made by the Participant, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $        . In addition,
the Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan   
   XX      (b)      There shall be no pre-determined de minimis amount under the
Plan; however, the Employer may distribute a Participant’s vested balance at any
time if the balance does not exceed the limit in Section 402(g)(1)(B) of the
Code and results in the termination of the Participant’s entire interest in the
Plan.    10.1 Contractual Liability: Liability for payments under the Plan shall
be the responsibility of the:       XX      (a)      Company.                
(b)      Employer or Participating Employer who employed the Participant when
amounts were deferred.    14. Amendment and Termination of Plan: Notwithstanding
any provision in this Adoption Agreement or the Plan to the contrary, Section
             of the Plan shall be amended to read as provided in attached
Exhibit             .       XX      There are no amendments to the Plan.

 

DD2320-5    10   



--------------------------------------------------------------------------------

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Oklahoma, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

PostRock Energy Services Corporation Name of Employer By:  

/s/ Kyle Essmiller

Authorized Person Date:  

November 26, 2012

 

DD2320-5    11   